Citation Nr: 1438996	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability of the feet.

2.  Entitlement to service connection for a bilateral eye disability. 

3.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, A. N. 



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, and Winston-Salem, North Carolina.  

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  In June 2008, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  Transcripts of those hearings are associated with the claims file.

These matters were previously before the Board in March 2014, when they were remanded for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As will be discussed below, the Board finds that the AOJ complied with the Board's prior directives. 

As noted in the Board's March 2014 remand, the issue of entitlement to service connection for a bilateral eye disability was previously characterized as separate issues by the RO and framed as entitlement to service connection for refractive error, entitlement to service connection for glaucoma, and entitlement to service connection for residuals of a right eye injury.  In consideration of the medical evidence, the Veteran's statements, and that the glaucoma encompasses both eyes, the Board has recharacterized the issue as entitlement to service connection for a bilateral eye disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current bilateral great toe dermatophytosis and chronic dry skin of the feet are related to active service. 

2.  The evidence of record is against finding that the Veteran has residuals of a head injury that are related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral great toe dermatophytosis and chronic dry skin on of the feet have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case was remanded by the Board in March 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to allow for additional development.  Specifically, the AOJ was instructed to obtain outstanding Social Security Administration (SSA) records and provide the Veteran a VA skin examination.  A review of the record indicates that SSA records have been obtained and associated with the Veteran's claims file.  Additionally, the Veteran was provided a VA skin examination in April 2014 .  Therefore, the Board determines that the AOJ substantially complied with the Board's orders in the March 2014 remand, and the Board may now proceed with the adjudication of the claims.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In letters dated in June 2007, March 2012, November 2012, and July 2013, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013) to assist the Veteran.  The Veteran's VA and private treatment records and SSA records are of record.  Although no VA examination has been obtained in conjunction with the claim for entitlement to service connection for residuals of a head injury, the Board finds that an examination is not required.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The standards of McLendon are not met.  The Board acknowledges that the Veteran has been diagnosed with vertigo and a traumatic brain injury.  However, as explained below, the Board finds that the probative evidence does not establish that the Veteran suffered an event, injury, or disease in service with which his current diagnoses may be associated.  Specifically, the Veteran's service treatment records (STR) do not demonstrate complaints of, or treatment for, vertigo or a traumatic brain injury, or symptoms thereof during active duty or for many years after service.  Consequently, a VA examination is not warranted.  Id.

During the applicable appeal period, VA provided the Veteran with a VA skin and VA eye examination in April 2014.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Pursuant to 38 C.F.R. § 3.103(c)(2) (2013), a VLJ who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by his accredited representative, at the time, from the Illinois Department of Veterans Services.  The representative and the VJL asked questions to draw out relevant evidence in support of the Veteran's claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013) such that the Board may adjudicate the claims.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

Service connection may be established for a disability resulting from a disease or injury in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In adjudicating appeals, it is the Board's responsibility to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  As a finder of fact, when assessing credibility, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Service Connection for a Skin Disability 

The Veteran contends that he has a current skin disability on his feet that is related to his period of active service.

The April 2014 VA examiner diagnosed the Veteran with a dermatophytosis on his bilateral great toes.  Additionally, in a June 2014 letter Dr. Oudeh, the Veteran's private primary care physican, diagnosed him with toe fungus and chronic dry feet.  Accordingly, the first Shedden element is met.  

With regard to the second Shedden element, evidence of an in-service disease, injury, or event, the Veteran's STRs do not contain any other complaints, diagnoses, or treatment for a skin condition.  However, on his associated report of medical history, the Veteran indicated that he had a history of skin diseases.  The physician's summary section noted "dried skin - all life healed" not considered disabling.  The Veteran's November 1967 "AR 635-40" physical examination, indicated that the Veteran's feet and skin were normal.  Resolving any doubt in favor of the Veteran, the second Shedden element is met.  

As to the final element, nexus evidence between the Veteran's current chronic dry skin of the feet and dermatophytosis on his bilateral great toes and his in-service skin disease, there are conflicting nexus opinions of record.  The Veteran was provided with VA skin examination in April 2014.  However, the Board finds that the April 2014 examination report is inadequate for adjudicating the Veteran's claim.  In opining that the Veteran's current skin condition was not related to active service, the examiner improperly relied solely on the absence of evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Moreover, the examiner failed to acknowledge and address positive evidence, specifically the Veteran's November 1967 report of medical history.  

In a June 2014 letter, Dr. Oudeh stated that he disagreed with the April 2014 VA examiner's findings and medical opinion.  Dr. Oudeh noted that the April 2014 examiner had not considered the Veteran's separation examination, which indicated a skin condition.  Dr. Oudeh opined that the skin condition noted on the Veteran's separation examination was consistent with the Veteran's current skin disorder with dry feet and toe fungus, and that it was his opinion that it was more than 50 percent likely than not that the Veteran's condition was a direct service connection disability.  In light of Dr. Oudeh's positive nexus opinion, the Board finds the third Shedden element is met.  

Resolving all reasonable doubt in favor of the Veteran, service connection for chronic dry skin of the foot and dermatophytosis on his bilateral great toes toe is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for Residuals of a Head Injury 

The Veteran contends that he has residuals of a head injury incurred during his period of active service.  Specifically, the Veteran contends that he was hit in the head and knocked unconscious while breaking up a fight between fellow soldiers.  

Private treatment records indicate that the Veteran has been assessed with vertigo and a traumatic brain injury.  Accordingly, the first Shedden element is satisfied.  

With regard to the second Shedden element, evidence of an in-service disease, injury, or event, the Veteran's STRs do not contain any complaints, diagnoses, or treatment for a head injury.  The Board notes that an October 1967 health record - abstract of service notes that the Veteran was seen at the dispensary.  However, there is no indication that he was treated for a head injury.  While the Veteran was treated at Ireland Army Hospital in October 1967, this treatment pertained to the Veteran's defective vision for which he was ultimately medically discharged.  On a November 1967 report of medical history in connection with his "AR 635-40" examination, the Veteran denied having a history of head injuries.  The associated report of medical examination noted that his neurological and head, face, neck, and scalp examinations were normal.  

In support of his assertions of an in-service head injury, the Veteran submitted lay statements from his brother and a fellow service member.  In a December 2011 letter, D. C., a fellow service member, stated that he witnessed an incident during which the Veteran was struck in the head and rendered unconscious while breaking up a fight between fellow trainees.  D. C. reported that the Veteran was sent to the dispensary and thereafter the hospital.  In a January 2013 letter, C. F., the Veteran's brother, stated that during active service the Veteran wrote to his family and informed them that in approximately October 1967 he was injured while on duty and treated at Ireland Army Hospital for head trauma and an eye injury. 

While the Board acknowledges the Veteran's repeated assertions concerning an in-service head injury, the Board finds that the Veteran's statements are not credible.  The Veteran's assertions regarding an in-service head injury are not consistent with the medical records on file.  The Veteran's STRs showed no history of complaints, treatment, or diagnosis of a head injury during service.  His STRs, including reports of examinations, appear to be complete and it is reasonable to conclude that they would include reference to a head injury if such occurred.  It is also reasonable to conclude that they are accurate because they are prepared by impartial health care providers and exist for the purpose of making a contemporaneous record to provide the Veteran successful health care and to provide an accurate record of findings on examination.  Furthermore, the Board does not find it reasonable that the Veteran would complain of other problems, including skin and eye trouble, but not report and, in fact, expressly deny having experienced a head injury.  

Moreover, the Veteran has made numerous inaccurate representations in connection with other VA compensation claims.  Specifically, he has repeatedly asserted that he suffered from catastrophic blindness and was legally blind.  However, medical examinations testing his vision revealed no evidence that the Veteran is legally blind.  In this regard, an October 2007 private neuro ophthalmology report from Dr. Bhatti noted that: 

[c]onfrontation visual field testing showed constriction of the visual fields, right eye greater than left eye.  However, when I asked him [the Veteran] to mimic my hand movements in the previously unseen quadrants with the right eye he was able to do so without any difficulties. . . [a]lthough [the Veteran] complains of profound vision loss in each eye, I believe that much of this is non-organic. . . because he was walking the halls of the eye clinic without any difficulties and certainly not to a level of a person who is legally blind.  Also his formal visual field testing showed he had a non-physiological response. . . and on confrontation visual field testing he was able to mimic my hand movement in the previously unseen quadrants.  

Additionally, a March 2009 VA eye clinic record in association with an application for inpatient treatment at the VA blind rehabilitation center noted that when he was informed that he was not legally blind and therefore not eligible for rehabilitative services, the Veteran stated that he was "more interested in getting his service-connected disability appeal decided favorably on his behalf . . .[and] getting paid rather than going to that August blind center for rehab."  

The Board finds that the Veteran's statements concerning his alleged head injury are not credible.  As noted above, in evaluating credibility relevant factors include monetary interest, bias, inconsistent statements, demeanor, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  Here, the Veteran has a significant pecuniary interest in the claim, he has made numerous inaccurate statements in connection with other VA compensation claims, and his statements in connection with this claim contradict his contemporaneous statements at his separation from service.  All of these factors weigh heavily against his credibility.  See Pond v. West, 12 Vet. App. 341 (1999) (noting that although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Veteran's STRs and his November 1967 report of medical history were contemporaneous reports where no pecuniary gain was sought.  As such, they are afforded greater probative weight.  See Harvey v. Brown, 6 Vet.  App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).   

The Board has not overlooked the other lay statements of record.  While the Board has considered and weighed these statements, the Board finds that the lay statements of C. F. and D. C. are of less probative value than the Veteran's contemporaneous STRs.  With regard to C. F.'s statement, he has no firsthand knowledge regarding the alleged in-service injury.  With regard to D. C.'s statement, while he is competent to report what he observed, his recollections of events that transpired more than 40 years ago are afforded less probative weight than the contemporaneous STRs.  In this regard, the Board found it significant that D. C.'s statement was inconsistent with the Veteran's statements on his November 1967 report of medical history, where he expressly denied having a history of head injury or neurological problems on.  Accordingly, the Board affords greater probative weight to the Veteran's STRs and contemporaneous statements on November 1967 report of medical history.  As the Board cannot find that the Veteran had an in-service head injury, the second Shedden element is not met, the claim fails on that basis, and discussion of the remaining Shedden element is not warranted. 

The Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for residuals of a head injury is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic dry skin of the foot and dermatophytosis of the bilateral great toes is granted.  

Entitlement to service connection for residuals of a head injury is denied.  


REMAND

The Veteran was provided a VA eye examination in April 2013.  Although the examiner diagnosed the Veteran with bilateral open-angle glaucoma, bilateral refractive error, and nasal depression of the right eye field, the examiner did not provide etiological opinions addressing these conditions.  Accordingly, the April 2013 examination report is inadequate and an addendum opinion must be obtained to ensure the Veteran is afforded an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, including VA treatment records from the VA medical center in Durham, North Carolina, and any associated outpatient clinics dated from April 2013 to present. 

2.  Thereafter, obtain an addendum opinion from the same examiner who conducted the April 2013 VA examination or, if unavailable, another appropriate examiner.  If the examiner determines that additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  The examiner is asked to address the following question -- Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral open-angle glaucoma and nasal depression of the right eye field are causally related to military service, or that any increase in his refractive error of the eye was due to superimposed disease or injury.

In providing the requested opinions, the examiner should consider and address the other nexus opinions of record.  

The examiner must provide a complete rationale for any opinion offered.  

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


